                       Case 1:21-cv-10033-NMG Document 11 Filed 01/07/21 Page 1 of 3
                                                             CLOSED,ACO,TransferredOutCase−DoNotDocket
                                     U.S. District Court
                           Eastern District of New York (Brooklyn)
                    CIVIL DOCKET FOR CASE #: 1:20−cv−05894−AMD−CLP

Jevons v. Boston Scientific Corporation et al                  Date Filed: 12/04/2020
Assigned to: Judge Ann M Donnelly                              Date Terminated: 01/04/2021
Referred to: Chief Magistrate Cheryl L. Pollak                 Jury Demand: Plaintiff
Cause: 15:77 Securities Fraud                                  Nature of Suit: 850 Securities/Commodities
                                                               Jurisdiction: Federal Question
Plaintiff
Enrique Jevons                                   represented by Jeremy Alan Lieberman
                                                                Pomerantz LLP
                                                                600 Third Avenue
                                                                New York, NY 10016
                                                                212−661−1100
                                                                Fax: 212−661−8665
                                                                Email: jalieberman@pomlaw.com
                                                                ATTORNEY TO BE NOTICED


V.
Defendant
Boston Scientific Corporation                    represented by Alisha Quintana Nanda
                                                                Skadden, Arps, Slate, Meagher & Flom LLP
                                                                500 Boylston Street
                                                                Boston, MA 02116
                                                                617−573−4800
                                                                Fax: 617−305−4804
                                                                Email: alisha.nanda@skadden.com
                                                                ATTORNEY TO BE NOTICED

                                                               Yaw Asare Anim
                                                               Skadden, Arps, Slate, Meagher & Flom LLP
                                                               500 Boylston Street
                                                               Boston, MA 02116
                                                               617−573−4800
                                                               Email: yaw.anim@skadden.com
                                                               ATTORNEY TO BE NOTICED

Defendant
Michael F. Mahoney                               represented by Alisha Quintana Nanda
                                                                (See above for address)
                                                                ATTORNEY TO BE NOTICED

                                                               Yaw Asare Anim
                                                               (See above for address)
                                                               ATTORNEY TO BE NOTICED

Defendant
                        Case 1:21-cv-10033-NMG Document 11 Filed 01/07/21 Page 2 of 3
Daniel J. Brennan                                             represented by Alisha Quintana Nanda
                                                                             (See above for address)
                                                                             ATTORNEY TO BE NOTICED

                                                                               Yaw Asare Anim
                                                                               (See above for address)
                                                                               ATTORNEY TO BE NOTICED


 Date Filed         #   Docket Text

 12/04/2020    Ï1       COMPLAINT against Boston Scientific Corporation, Daniel J. Brennan, Michael F. Mahoney filing
                        fee $ 402, receipt number ANYEDC−13785477 Was the Disclosure Statement on Civil Cover Sheet
                        completed −Yes,, filed by Enrique Jevons. (Attachments: # 1 Civil Cover Sheet) (Lieberman,
                        Jeremy) (Entered: 12/04/2020)

 12/04/2020    Ï2       Proposed Summons. Re 1 Complaint, by Enrique Jevons (Lieberman, Jeremy) (Entered:
                        12/04/2020)

 12/04/2020    Ï3       Proposed Summons. Re 1 Complaint, by Enrique Jevons (Lieberman, Jeremy) (Entered:
                        12/04/2020)

 12/07/2020         Ï   Case Assigned to Judge Ann M Donnelly and Chief Magistrate Cheryl L. Pollak. Please download
                        and review the Individual Practices of the assigned Judges, located on our website. Attorneys are
                        responsible for providing courtesy copies to judges where their Individual Practices require such.
                        (Davis, Kimberly) (Entered: 12/07/2020)

 12/07/2020    Ï4       In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1, the parties
                        are notified that if all parties consent a United States magistrate judge of this court is available to
                        conduct all proceedings in this civil action including a (jury or nonjury) trial and to order the entry
                        of a final judgment. Attached to the Notice is a blank copy of the consent form that should be filled
                        out, signed and filed electronically only if all parties wish to consent. The form may also be
                        accessed at the following link: http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.
                        You may withhold your consent without adverse substantive consequences. Do NOT return or
                        file the consent unless all parties have signed the consent. (Davis, Kimberly) (Entered:
                        12/07/2020)

 12/07/2020    Ï5       This attorney case opening filing has been checked for quality control. See the attachment for
                        corrections that were made, if any. (Davis, Kimberly) (Entered: 12/07/2020)

 12/07/2020    Ï6       Summons Issued as to Boston Scientific Corporation, Daniel J. Brennan, Michael F. Mahoney.
                        (Attachments: # 1 Summons) (Davis, Kimberly) (Entered: 12/07/2020)

 12/14/2020    Ï7       NOTICE of Appearance by Alisha Quintana Nanda on behalf of Boston Scientific Corporation,
                        Daniel J. Brennan, Michael F. Mahoney (aty to be noticed) (Nanda, Alisha) (Entered: 12/14/2020)

 12/14/2020    Ï8       Corporate Disclosure Statement by Boston Scientific Corporation identifying Corporate Parent No
                        Corporate Parent for Boston Scientific Corporation. (Nanda, Alisha) (Entered: 12/14/2020)

 12/14/2020    Ï9       STIPULATION And [Proposed] Order to Transfer Venue by Boston Scientific Corporation, Daniel
                        J. Brennan, Michael F. Mahoney (Nanda, Alisha) (Entered: 12/14/2020)

 12/14/2020   Ï 10      NOTICE of Appearance by Yaw Asare Anim on behalf of Boston Scientific Corporation, Daniel J.
                        Brennan, Michael F. Mahoney (aty to be noticed) (Anim, Yaw) (Entered: 12/14/2020)

 01/04/2021         Ï   ORDER: Pursuant to 28 U.S.C. § 1404(a), and in the interest of justice, the Court respectfully
                        directs the Clerk of Court to transfer this case to the United States District Court for the District of
Case 1:21-cv-10033-NMG Document 11 Filed 01/07/21 Page 3 of 3
Massachusetts. The provision of Local Rule 83.1 requiring a seven−day waiting period is hereby
waived. All parties in the action have consented to the transfer. Case extracted via ECF. ALL
FILINGS ARE TO BE MADE IN THE TRANSFER COURT, DO NOT DOCKET TO THIS
CASE.Ordered by Judge Ann M. Donnelly on 1/4/2021. (Greene, Donna) (Entered: 01/04/2021)
